Citation Nr: 1502236	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-33 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected cervical back disorder, described as degenerative joint disease, cervical spine C5-6 with herniated disc.
 
2. Entitlement to a rating in excess of 20 percent for a service-connected low back disorder, described as a lumbosacral strain with degenerative changes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1965 to August 1992.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in July 2011 and November 2012. Each time the Board remanded this case for further development.  In the most recent November 2012 remand the Board specifically requested the Veteran be provided with notice that private records from the Concentra Medical Center could not be obtained.  The Board finds all requested actions were completed and this matter has been properly returned to the Board for appellate considerations.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.  The Virtual VA system includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes a March 2013 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran. 

In December 2013, the Board denied the claims for increased ratings for cervical spine and low back disabilities.  The Veteran appealed the Board decision to the Veterans Claims Court.  In a July 2014 the Court vacated the December 2013 Board decision with respect to the issue of TDIU, which was raised as due to Rice v. Shinseki, and remanded the claim for action consistent with joint motion for remand (JMR).  22 Vet. App. 447, 453 (2009).  Of note, the JMR vacated the Board decision in its entirety.  However, the JMR did not actually identify any deficiency in the adjudication of the increased rating claims for the neck or back, beyond the failure to address TDIU more thoroughly.  Additionally, the Veteran has not submitted or identified any additional evidence as to the condition of his back and neck, beyond a vocational opinion which does not address the orthopedic and neurologic criteria required to rate the Veteran's service connected disabilities.  As such, while the Board must once again address the neck and back claims, the Board does not find any reason to revise its previous rating determinations aside from TDIU consideration. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not establish the forward flexion of the Veteran's cervical spine was functionally limited to 30 degrees less or that the combined range of motion of the cervical spine was limited to 170 degrees or less at any point during the period on appeal.
 
2.  The evidence does not establish the Veteran had forward flexion of the thoracolumbar spine was functionally limited to 30 degrees or less 

3.  Ankylosis of the cervical spine and lumbosacral spine is neither shown nor alleged.
 
4.  The evidence does not show the presence of muscle spasm or guarding that was severe enough to result in an abnormal gait, or abnormal spinal contour.
 
5.  The evidence does not establish that the Veteran's cervical spine and/or lumbosacral spine disabilities caused a separate neurologic disability at any point during the period on appeal.
 
6. Bed rest has not been prescribed to treat the Veteran's back and/or neck disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the Veteran's service-connected cervical spine condition have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003-5237 (2014).
 
2. The criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine condition have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In the present case, required notice was provided by a letter dated in June 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Moreover, while the Board decision was vacated, the parties to the JMR did not identify any deficiencies with regard to either the duty to notify or the duty to assist.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and service treatment records have been obtained.  VA also attempted to obtain the private treatment records from Concentra Medical Center as identified by the Veteran, however this medical center replied no records were available.  The Veteran was notified the VA was unable to obtain the private treatment records, but has not supplied the missing records himself.  Therefore, the VA took all available steps to obtain the private treatment records as required by VA regulations. 38 C.F.R. § 3.159.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with three VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.  Once again, the JMR took no issue with the adequacy of any of the opinions.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Merits

The Veteran is currently seeking increased ratings for his service-connected cervical and lumbar spine conditions.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, service connection was previously granted for the Veteran's lumber and cervical strain conditions.  In April 2006, the Veteran filed a claim seeking an increased rating for each disability. 

The Veteran's lumbar spine condition is currently rated 20 percent under Diagnostic Code 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a.  His cervical spine condition is current rated 10 percent under Diagnostic Code 5003-5237 for degenerative arthritis rated as cervical strain based on limitation of motion. Id.

VA regulations provide back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating. 38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during a 12 month period; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period. 38 C.F.R. § 4.71a.

An incapacitating episode is defined by the regulations a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

In this case, the Veteran was previously diagnosed with IVDS, however the Veteran has not alleged that bed rest has been prescribed to treat incapacitating episodes of intervertebral disc syndrome; and no such prescription is noted in the treatment records or examination reports. Moreover, the VA examiners from the VA examinations that were provided in March 2008 and February 2012 each specifically opined the Veteran had not experienced any incapacitating episodes in the prior twelve months. 

Because the evidence does not show the Veteran has been required any period of prescribed bed rest during the course of his appeal his condition would only merit a noncompensable rating under the Formula for Rating IVDS. Therefore, it is more advantageous to the Veteran to evaluate his service-connected spine disabilities under the General Rating Formula for Diseases and Injuries of the Spine.
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; when combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; when forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned when forward flexion of the cervical spine 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine; when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Additionally, the regulations direct that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  Id. 

In February 2006, the Veteran sought treatment from a VA medical facility for neck and back pain.  He stated his pain in both areas persisted and interfered with activities, and his back pain radiated into his left leg.  Upon examination sensory, reflexes, and gait were normal.  An MRI of the lumbar spine revealed large L5-S1 compression.  The physician opined the Veteran's neck pain was associated with severe spondylosis with "effacement to the cord and compression of root foramina." This condition caused pain and impaired his ability to lift weights or do repetitive movements with his arms.  The physician opined the Veteran's low back pain was due to herniated L5-S1 disc and limited his ability to bend or lift weights.

In June 2006, the Veteran was provided with a VA examination.  The Veteran reported experiencing a constant, dull pain in his neck and low back which he treated with Ibuprofen and Tramadol.  The Veteran denied experiencing any associated neurological symptoms or any history of falls.  He was able to walk unaided for two or three miles.  Sensory response, motor strength, and reflexes were all normal on testing.

Regarding his cervical spine, the Veteran reported pain in his neck did not radiate. His pain would flare to 9/10 severity two times per week and would awaken him at night occasionally, lasting for approximately two hours each time and was relieved with neck exercises.  The Veteran did not experience any additional limitation of motion or functional impairment during flare-ups up his cervical spine pain. Range of motion testing revealed flexion to 45 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 10 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 50 degrees. The Veteran noted no pain until end of each range of motion.  No additional limited of motion was noted following repeated and resisted testing. An MRI of the cervical spine was normal except for narrowing at C5-C6 and C3-C4 showed posterior spondylosis causing moderate central spinal stenosis and bulging disk.  The examiner opined the Veteran had degenerative disc disease and degenerative joint disease of the cervical spine. 

Based on these results the Board finds the Veteran's 10 percent rating for his cervical spine condition is appropriate.  The Veteran demonstrated forward flexion of the cervical spine to 45 degrees, in excess even of the 40 degrees of limitation contemplated by a 10 percent rating.  Combined range of motion of the cervical spine was 190 degrees, within the range of motion from 170 to 335 degrees contemplated by a 10 percent rating.  Accordingly, a 10 percent rating was warranted based on combined limitation of motion of the cervical spine.  However the criteria for a higher 20 percent rating was not warranted as combined range of motion of the cervical spine was granter than 170 degrees.  38 C.F.R. § 4.71a. Accordingly, a 10 percent rating for limitation of motion of the cervical spine was warranted at this time.

Regarding the Veteran's lumbar spine condition at his June 2006 examination, he reported experiencing low back pain which radiated into his left leg.  The Veteran also described experiencing flares of pain in his lumbar spine to 8/10 severity approximately one to two times per month.  These flares appeared randomly and lasted for between three hours to two days each time they occurred.  The Veteran stated his flares were eased by medication and denied experiencing any additional limitation of functional impairment during these flare-ups.  Upon examination range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degree, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The Veteran did not experience pain on motion until the end of each range of motion.  No additional limitation of motion was noted following repeated and resisted testing.  The examiner observed objective findings of tenderness in the lower paraspinal muscles bilaterally.  The Veteran did not exhibit spasm or guarding, but did have tenderness with preserved spinal contour.  A MRI of the lumbar spine from December 2005 revealed degenerative changes present at L5-S1, mild compression fracture of L3, and L5-S1 desiccated and reduced height.  The examiner opined the Veteran had degenerative disc disease and degenerative joint disease of the lumbar spine.

Based on the examiner's June 2006 report the Board finds the Veteran's lumbar spine condition did not warrant an increased rating at this time.  In fact, the Board finds the results of the range of motion testing reflect the Veteran's condition would be noncompensable under the schedular criteria.  The Veteran demonstrated flexion to 90 degrees and combined range of motion of the lumbar spine to 240 degrees, both well in excess of the flexion limited to 85 degrees or combined range limited to 235 degrees contemplated by a 10 percent rating.  Therefore the Board finds the range of motion testing reflects the Veteran's condition is most analogous to a noncompensable rating.  However, affording the Veteran all benefit of the doubt his current 20 percent rating is continued.  Because the testing does not reflect the Veteran's back condition warranted a compensable rating, the evidence does not establish a rating in excess of 20 percent was warranted. 

In March 2008, the Veteran was provided with an additional VA examination, at which he reported experiencing low back pain that sometimes radiated to his right leg, and was at times associated with paresthesias.  Flare-ups of pain occurred with continued standing or walking, as well as while completing overhead activities or driving. The Veteran did not require any assistive devices to walk and could walk one to two blocks.  He had no history of unsteadiness or falls.  The Veteran continued to be employed at a glass plant, though his driving, standing, and ambulation endurance was limited.  He walked with a guarded gait, but normal posture.  Upon examination sensation was normal, muscle strength was "fair plus," reflexes were normal, and volitional control was intact. 

Regarding his cervical spine, the Veteran reported his pain was sharp with a severity of 9/10 and no radiation.  Range of motion of the cervical spine was flexion to 35 degrees, extension to 42 degrees, right flexion to 25 degrees, left flexion to 20 degrees, right rotation to 45 degrees, and left rotation to 40 degrees.  The Veteran experienced pain in the end range of motion in all directions.  No additional limitation of motion was noted after repetitive use.  The examiner opined the Veteran had degenerative joint disease of the cervical spine.

The Board finds this range of motion testing reflects a 10 percent rating continued to be warranted for the Veteran's cervical spine disability.  His forward flexion and combined range of motion of the cervical spine were both within the criteria for a 10 percent rating.  Therefore, he demonstrated range of motion that exceeded the limitation necessary for a higher 20 percent rating. 38 C.F.R. § 4.71a.  Accordingly an increased rating was not shown to be warranted by this examination. 

Regarding his lumbar spine, at his March 2008 VA examination the Veteran described his pain was sharp with a severity level of 8-9 out of 10.  He stated the pain in his lumbar back sometimes radiated to his right leg with paresthesias on an intermittent basis.  He wore a lumbosacral brace.  The examiner noted the Veteran did not have lumbar spasms, but did exhibit guarding associated with tenderness bilaterally.  Range of motion testing revealed flexion to 70 degrees, extension to 10 degrees, and bilateral flexion and rotation to 15 degrees each.  The Veteran experienced pain at the end of his range of motion in all directions.  No additional limitation of motion was noted after repetitive use.  The examiner opined the Veteran had degenerative disease of the lumbosacral spine.

The range of motion testing reflects the Veteran's lumbar spine most closely aligned with a 10 percent rating.  His forward flexion and combined range of motion of the thoracolumbar spine were both within the criteria contemplated by a 10 percent rating.  However, affording all benefit of the doubt to the Veteran his current 20 percent rating is continued.  Because the Veteran did not meet the schedular criteria even for a 20 percent rating, the criteria for a higher rating have not been met.

In 2011 the Veteran received physical therapy for his back from a VA medical facility. Strength and range of motion were noted to be good, though the Veteran experienced ongoing back pain.

In December 2011, the Veteran reported that his pain had become more intense and was at a severity level of 10 out of 10.  He quit working as a truck driver due to his back.  The physician noted decreased flexion in the Veteran's lumbar spine and some numbness of the right foot, but no sciatica.  X-rays of the lumbar spine revealed degenerative arthritis and disc disease with mild compression of the L3 vertebral bone, similar to the x-rays from August 2009.

In February 2012, the Veteran was provided with a third VA examination at which he described experiencing daily low back pain that radiated down his right leg and caused numbness of his right foot.  He stated he was unable to walk or stand except for short distances.  He used a TENS unit every other day and took medication to treat his pain.  He reported flare-ups occurred one to two times per week.  Muscle strength, reflex, and sensory responses were all normal on testing, and straight leg testing was negative bilaterally.  The examiner indicated the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.  The examiner opined the Veteran's back condition prevented him from performing work activities that required back bending, heavy lifting, or carrying.

Regarding his cervical spine condition the Veteran denied experiencing pain flare-ups in his neck.  On range of motion testing, the Veteran demonstrated flexion to 45 degrees without pain, extension to 15 degrees with pain, bilateral lateral flexion to 30 degrees without pain, and bilateral lateral rotation to 60 degrees without pain.  No additional loss of range of motion was noted after repetitive use.  The examiner found the Veteran had localized tenderness or pain to palpation, but did not have any guarding or muscle spasm of the cervical spine.  X-rays revealed severe facet degeneration throughout the cervical spine with moderate to severe disc height loss at C4-C5 and C5-C6.

The results of this range of motion testing reflect the Veteran had forward flexion of the cervical spine to 45 degrees and combined range of motion of the cervical spine of 240 degrees, both in excess of the range of motion contemplated by a 10 percent rating.  However, based on the Veteran's complaints of chronic pain in his neck the Board finds a continued 10 percent rating was warranted. 38 C.F.R. § 4.59.  Because the Veteran's range of motion testing did not even meet the schedular criteria for a compensable rating, the Board finds a rating in excess of 10 percent was not warranted.

Regarding his lumbar spine condition at his February 2012 examination, the Veteran denied experiencing any pain flare-ups. Range of motion testing revealed flexion to 45 degrees with pain, extension to 5 degrees with pain, bilateral lateral flexion to 30 degrees or greater with no pain, and bilateral lateral rotation to 30 degrees or greater with no pain.  No additional loss of range of motion was noted after repetitive use testing.  The examiner noted the Veteran had tenderness and pain to palpation in mid lumbar area.  A scan of the lumbar spine from December 2011 revealed indeterminate mild compression of L3 and advanced disc and facet degeneration. 

The results of this range of motion testing reflect the Veteran had forward flexion of the lumbar spine to 45 degrees, within the range of motion contemplated by a 20 percent rating.  38 C.F.R. § 4.71a.  Accordingly, the Veteran's 20 percent rating was warranted.  However the forward flexion of his thoracolumbar spine was not shown to be limited to 30 degrees or less, and favorable ankylosis of the entire thoracolumbar spine was not found.  Therefore, the criteria for a higher 40 percent rating were not met. 

In February 2013, the Veteran again sought treatment for his chronic back pain.  He described his pain as aching, with an estimated severity of 7/10.  The physician noted the Veteran was able to ambulate and stand independently.  The Veteran stated he was satisfied with the pain relief he received from his current medication, his TENS unit, and his lumbar corset.

As described, the evidence does not establish that increased ratings based on limitation of motion of the Veteran's cervical and/or lumbar spine conditions were warranted at any point during the period on appeal.  The Board has considered the Veteran's competent reports of increased pain in his back and neck, however the Board finds the objective medical evidence does not establish his back or neck are so functionally limited by the pain as to support a higher rating. 

Accordingly, the Veteran's claims for increased ratings based on limitation of motion are denied.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

At all three of the Veteran's VA examinations in June 2006, March 2008, and February 2012, the examiners specifically performed repetitive motion testing, but on none of the examinations was the repetitive motion testing found to cause any additional loss of range of motion.  Moreover, the Veteran consistently demonstrated pain free motion that exceeded what would be required for a higher schedular rating. 

It is acknowledged that the Veteran's back and neck disabilities do cause pain and have throughout the course of his appeal; and the Board in no way wishes to diminish the impairment this pain causes him.  However, it is in part as a result of this pain that he receives the compensable ratings for his neck and back.  As noted, the Veteran consistently demonstrated pain-free range of motion beyond what was required for a higher rating for either his neck or back on testing at each of the VA examinations that were provided in conjunction with his appeal. 

Therefore, as discussed, the DeLuca considerations were specifically contemplated in assigned the rating criteria above and do not constitute a basis for an increased rating.

It is also noted that the evidence of record has not shown either guarding or muscle spasm as a result of the Veteran's cervical spine disability which has been of such severity to cause an abnormal gait or abnormal spinal contour.  At the February 2012, VA examination, the examiner made this specific finding.  As such, a 20 percent rating is not warranted on this basis. 

The regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  However, as will be discussed, the evidence does not establish that the Veteran has had a separate neurologic disability during the course of his appeal as a result of his service connected neck and/or back disabilities.

Review of the Veteran's treatment records for the period on appeal does show some complaints of pain radiating into his lower extremities.  For example, at his June 2006 examination the Veteran reported his low back pain radiated into his left leg and at his March 2008 examination the Veteran reported his pain radiated into his right leg, sometimes with paresthesias.  However, no neurological impairment was actually diagnosed at any point during the period on appeal.  Instead, the Veteran consistently demonstrated normal muscle strength and reflexes in all four extremities and straight leg raising testing consistently reflected negative results.  In his most recent VA examination in February 2012 the examiner specifically indicated the Veteran did not have any signs of radiculopathy or any other neurological abnormalities related to his spine condition.  As such, the objective medical testing that is of record does not establish that the Veteran experienced a separate neurologic abnormality at any point during the period on appeal.  While the Veteran voiced occasional complaints of radiating pain, objective testing consistently failed to lead to the diagnosis of any separate neurologic disability. Therefore, a separate or higher rating for a neurological disability as a result of the Veteran's cervical and lumbar spine conditions is not warranted.

As described, the schedular rating criteria for a rating in excess of 10 percent for a cervical spine disability and 20 percent for a lumbar spine disability have not been met, and the Veteran's claims are therefore denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service. Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's cervical and/or lumbar spine disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of severe pain in his neck and back, which occasionally radiated to his legs.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as the schedular rating criteria focus on how symptoms such as pain functionally impact or limit the Veteran.  As noted, multiple VA examinations were provided at which range of motion was tested repeatedly, but it was not shown that the Veteran's back or neck pain was so functionally limiting as to significantly reduce his range of motion.  As such, the Board finds believes that the schedular rating criteria reasonably describe the Veteran's disability picture for both his back and his neck disabilities, and therefore referral for extraschedular consideration is not warranted.  Of note, the JMR voiced no disagreement with such a determination.

ORDER

A rating in excess of 10 percent for a service-connected cervical back disorder, described as degenerative joint disease, cervical spine C5-6 with herniated disc is denied.
 
A rating in excess of 20 percent for a service-connected low back disorder, described as a lumbosacral strain with degenerative changes is denied.


REMAND

The Board initially notes that the Veteran filed a claim of entitlement to TDIU which was denied in a September 2013 rating decision.  The Veteran filed a notice of disagreement (NOD) to this rating decision in September 2013.  Indeed, he indicated that he is unable to hold gainful employment due to his cervical spine and low back disabilities.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore arguably been raised in the context of his increased rating claims.  The issue is therefore before the Board.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

Additionally, VA Fast Letter 13-013 states that if a Veteran has filed a notice of
disagreement regarding an increased disability evaluation, but the Veteran
claims TDIU due to a disability currently on appeal, and if the rating decision
denies entitlement to TDIU, then TDIU is part of the pending appeal.  VA Fast
Letter 13-013 at 6.  In such situations, VA is required to send the Veteran either a
Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) so
that he may perfect his appeal.  Because the Veteran has not been issued a supplemental statement of the case (SSOC) on the issue of entitlement to service connection for a TDIU, this should now be done.  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Of note, the Veteran does not currently meet the schedular rating criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  However, a TDIU also may be granted on an extra-schedular basis under § 4.16(b) even though the Veteran fails to meet these percentage requirements, if it is established he is unemployable on account of his service-connected disabilities.  As such, on remand, the RO should consider referring the Veteran's claim to the Director of Compensation and Pension Service for a finding as to whether the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities

Accordingly, the case is REMANDED for the following action:

1.  Consider referring the claim of entitlement to a TDIU on an extra-schedular basis to the Director of the Compensation and Pension Service for special consideration under 38 C.F.R. § 4.16(b). 

2. Then, readjudicate the Veteran's claim for entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


